Citation Nr: 1712797	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

4.  Entitlement to an effective date prior to August 15, 2002 for the award of service connection for bilateral hearing loss.

5.  Entitlement to an effective date prior to August 15, 2002 for the award of service connection for tinnitus.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for headaches caused by VA hospital care or examination.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an ear ache caused by VA hospital care or examination.

8.  Entitlement to service connection for concussions.

9.  Entitlement to service connection for right arm numbness.

10.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a right leg condition (described as numbness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force Reserve from June 1966 to October 1968, with confirmed periods of Active Duty for Training (ACDUTRA) from June 1966 to January 1967 and from August 12, 1967 to August 26, 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2002, August 2009, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The November 2002 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In September 2007, the Board remanded these issues for further development before denying the claims in a June 2008 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2009 Order, the Court vacated the June 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board subsequently granted these claims for service connection in a March 2010 decision.  In a September 2010 rating decision, the RO issued a rating decision instituting the Board's grant of service connection for bilateral hearing loss and tinnitus, and assigned a noncompensable and 10 percent evaluation, respectively, both effective from August 15, 2002.  The Veteran submitted a timely Notice of Disagreement (NOD) appealing both the disability ratings and effective dates assigned, and following issuance of a Statement of the Case (SOC), he submitted a timely substantive appeal.

In the August 2009 rating decision, the RO denied the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for headaches and ear pain caused by VA hospital care or examination and entitlement to service connection for vertigo.  The Veteran submitted a timely NOD appealing these issues and, after the RO issued an SOC, a timely substantive appeal.   

The issues of entitlement to service connection for vertigo or a disability manifesting in dizziness, entitlement to service connection for right arm numbness, entitlement to service connection for concussions, and whether new and material evidence has been received sufficient to reopen a claim for service connection for a right leg condition (described as numbness) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board acknowledges that the issues of entitlement to service connection for elevated stress, loss of sleep and productivity, severe nightmares, hypertension, migraine headaches, and ear aches/pain appear to have been perfected with a May 2015 filing, but have not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ may still be taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision or decisions, if otherwise in order.


FINDINGS OF FACT

1.  The majority of the Veteran's audiological testing produced results with poor reliability; during the appeal period, the only reliable audiogram of record demonstrates a Level II hearing impairment of the right ear and a Level III hearing impairment of the left ear; the manifestations of the Veteran's decreased hearing acuity are not exceptional or unusual and his hearing loss disability does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.

2.  The maximum schedular evaluation is assigned for the Veteran's tinnitus; the presentation of the Veteran's tinnitus is neither exceptional nor unusual and does not exhibit other related factors as would indicate a need for extraschedular consideration. 

3.  The record contains no statement or communication from the Veteran prior to August 15, 2002 that may be reasonably construed as an informal claim for service connection for bilateral hearing loss; the Veteran separated from military service more than one year prior to this claim.

4.  The record contains no statement or communication from the Veteran prior to August 15, 2002 that may be reasonably construed as an informal claim for service connection for tinnitus; the Veteran separated from military service more than one year prior to this claim.

5.  In a written statement received in April 2013, the Veteran stated that he was canceling the request for compensation for headaches caused by an audiologist at a VA hospital.

6.  In a written statement received in April 2013, the Veteran stated that he was canceling his request for compensation for ear aches caused by an audiologist at a VA hospital.


CONCLUSIONS OF LAW

1.   The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The maximum initial schedular rating for tinnitus is already assigned, and a referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2016).

3.  The criteria for an effective date prior to August 15, 2002 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date prior to August 15, 2002 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria for withdrawal of the appeal seeking compensation under 38 U.S.C.A. § 1151 for headaches caused by VA hospital care or examination have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The criteria for withdrawal of the appeal seeking compensation under 38 U.S.C.A. § 1151 for ear ache caused by VA hospital care or examination have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In a November 2008 letter, the Veteran was notified of how VA determines disability ratings and effective dates if service connection is awarded.  With regard to his claims pertaining to bilateral hearing loss and tinnitus, the Veteran is challenging the initial disability ratings and effective dates assigned following the grants of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

VA has also provided adequate assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records from the Veteran's Air Force Reserve service, private treatment records, and numerous statements from the Veteran have been associated with the claims file.  To the extent that private treatment records from the years immediately following his discharge from service have not been obtained, the Veteran has indicated that his prior primary care physician has passed away and his communications with the private medical facility have indicated that records older than 10 years have been destroyed.  The Board concludes that additional efforts to attempt to obtain said records would only delay this matter without additionally benefitting the Veteran, and the Veteran had direct knowledge that VA is not in possession of such records.  It appears that all known service treatment reports, and post-service records relevant to the issues on appeal have been requested and have been associated with the Veteran's claims file where available.

VA examinations and medical opinions have been provided regarding the Veteran's claims of entitlement to higher initial disability ratings for service-connected bilateral hearing loss and tinnitus.  The Veteran was provided with VA audiological examinations in December 2012, November 2012, November 2007, and October 2007.  As will be discussed in greater detail below, the VA examiners conducted audiometric testing utilizing audiograms recording pure tone thresholds and MD CNC word recognition scores for each ear, and provided clear explanations regarding whether they found the results of such testing to be a reliable indicator of the current severity of the Veteran's bilateral hearing loss.  The Veteran's reports of the functional impact of his decreased hearing acuity and tinnitus were also recorded by the examiners, as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board acknowledges that the Veteran's most-recent audiological examination was conducted several years ago, but notes that the evidence of record does not demonstrate that the Veteran's hearing loss and tinnitus have worsened since the December 2012 examination.  While the Veteran has continued to assert that he is entitled to at least a 30 percent disability rating for his bilateral hearing loss, he has not asserted that this is due to a worsening of his condition since December 2012, but rather to a fair accounting of his level of impairment.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. The Board finds the opinions provided to be adequate for adjudicatory purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pertaining to the Veteran's claims of entitlement to an earlier effective date for the awards of service connection, such claims are contingent upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were received by VA.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, that might substantiate the Veteran's claim.  For example, any medical examination which might be ordered would only document the current severity of the Veteran's service-connected disabilities, and would have no bearing upon whether the Veteran communicated, in writing, his intent to file for service-connection benefits, prior to August 15, 2002.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369(Fed. Cir. 2004). 

II.  Overarching Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 

III. Increased Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

A.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  See 38 C.F.R. § 4.85 (2016).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2016).  If impaired hearing is service-connected for only one ear, the non-service-connected ear is to be assigned a Roman Numeral of I for purposes of utilizing Table VII.  38 C.F.R. § 4.85(f).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The Veteran contends that he is entitled to a compensable initial disability rating for his service-connected bilateral hearing loss disability, specifically stating that he is entitled to at least a 30 percent evaluation.

The Veteran filed his claim of entitlement to service connection for bilateral hearing loss in August 2002, which was eventually granted in a March 2010 Board decision.  The RO then instituted the grant of service connection in a September 2010 rating decision and assigned a noncompensable disability rating effective August 15, 2002.  In numerous statements, the Veteran has cited to language in the Board's decision that "the Board is granting in full the benefit sought on appeal" and argued that this means he should be receiving compensation for his bilateral hearing loss disability.  The "full benefit sought on appeal" which was granted by the Board was entitlement to service connection.  The March 2010 Board decision did not assign an initial evaluation or effective date, as due process requires that the RO render such determinations in the first instance.  See 38 U.S.C.A. § 7104(a).

The Veteran was provided with VA audiological examinations in October 2007, November 2007, November 2012, and December 2012.  The November 2007 and December 2012 examinations represent repeat evaluations, as the examiners concluded that the VA examination conducted one month prior to each resulted in unreliable and/or inconsistent findings.

The October 2007 VA examination report documents that the Veteran had a 60 percent speech recognition score for each ear utilizing the Maryland CNC word list.  Pure tone threshold testing resulted in average pure tone thresholds of 43.75 dB in the left ear and 55 dB in the right ear for the 1,000 - 4,000 Hz levels.  These scores correlate to a Roman Numeral VI for the right ear and a Roman Numeral V for the left ear under Table VI of 38 C.F.R. § 4.85.  The examiner noted that inter-test consistency was fair bilaterally, but that Stenger test of non-organicity was positive at 2kHz.  See Dorland's Illustrated Medical Dictionary 1900 (32nd ed. 2012) (indicating a Stenger test is used to determine if a subject is feigning hearing loss).

The November 2007 VA examination report documents that the Veteran had a 60 percent speech recognition score for each ear utilizing the Maryland CNC word list.  Pure tone threshold testing resulted in average pure tone thresholds of 43.75 dB in the left ear and 50 dB in the right ear for the 1,000 - 4,000 Hz levels.  These scores correlate to a Roman Numeral VI for the right ear and a Roman Numeral V for the left ear under Table VI of 38 C.F.R. § 4.85.  The Veteran reported that he had difficulty hearing that was worse in his left ear, with his greatest difficulty in the ability to understanding what is being said.  Under the remarks section, the examiner wrote that the Veteran's speech and pure tone thresholds were not in agreement, and that testing was performed on several occasions with inconsistent pure tone threshold testing demonstrating impaired hearing acuity ranging from mild to severe.  It was also noted that the Veteran responded appropriately to the case history interview conducted at a normal conversational level without visual cues, suggesting a functional component present during speech discrimination testing, with the pure tone thresholds shown on examination additionally believed to be elevated.  Additional non-subjective audiometric testing was performed, with otoscopy unremarkable bilaterally, tympanograms within normal limits bilaterally, and acoustic reflexes present at 1KHz bilaterally.  The examiner concluded the due to the Veteran's inconsistent responses, the results of the examination were not adequate for rating.      

The November 2012 VA audiology note indicates that the Veteran was seen for a Compensation and Pension Audiometric examination and reported an increase in his service-connected hearing loss.  The audiologist wrote that testing during the examination resulted in unreliable pure tone responses which were inconsistent with speech testing.  It was noted that the Veteran would be scheduled to return for repeat testing, "in an attempt to obtain more consistent/reliable responses." 

The Veteran again underwent VA audiological examination in December 2012.  
Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
45
45
50
60
70
56.25 
LEFT
55
50
55
65
70
60 

Speech audiometry revealed speech recognition ability of 84 percent for each ear, using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral II for the right ear and a Roman Numeral III for the left ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The examiner concluded that the Veteran had moderate to severe sensorineural hearing loss which would have significant effects on occupational functioning, noting that the Veteran "may experience difficulty with conversational speech, especially in adverse listening environments."  It was noted that there were no effects on usual daily activities.

The Veteran submitted a private record of audiological testing performed in April 2015.  Pure tone thresholds were recorded, which averaged  87dB in the right ear and 73dB in the left ear at the 1kHz to 4kHz levels.  Speech discrimination results were noted to be 72 percent in the right ear and 64 percent in the left ear, although it is unclear whether the private audiologist utilized the MD CNC word list.  

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board finds that such action is not necessary in this case, however, as remand would only result in further delay without providing any benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds such action unnecessary because the analysis provided by the private examiner indicates that the recorded audiometric results were unreliable.  

The private examination report notes that the Veteran was self-referred and reported that he wanted a hearing test because he was trying to increase his service connection payments.  The examination report documents the Veteran's reported history, including responses to a number of inquiries.  The private audiologist noted that the Veteran was able to hear and understand speech at a normal conversational tone while seated in the physician's office responding to her questions about the Veteran's history; however, once testing began, the Veteran demonstrated trouble communicating at a level lower than 100dB through the audiometer, but was able to hear the instructions at 65 dB when the examiner used his "talk forward" button.  The audiologist concluded that the test results were extremely inconsistent and not in context with his communication ability outside the audio booth.  She recommended provision of an audiological workup inclusive of testings not reliant upon the Veteran's subjective responses.

When considering the evidence of record under the laws and regulations cited above, the Board concludes that an initial compensable disability rating for service-connected bilateral hearing loss is not warranted.  The December 2012 VA examination report is the only evidence in which the reliability of the audiometric testing results were not called into question, and is thus found to be the most probative evidence of record regarding the severity of the Veteran's bilateral hearing loss.

While the Board recognizes that the claims file contains audiometric testing results from VA and private examinations which would correspond with a higher evaluation, each of these reports also includes analysis by the audiologists conducting such testing indicating unreliability of the numerical results due to inconsistencies within the testing and/or between the test results and the Veteran's communication abilities outside of the testing context.  The Board finds the conclusions of the other audiologists pertaining to the unreliability of the numeric testing results to be highly persuasive, as such opinions were rendered by medical professionals with the competency to interpret the results of the audiometric testing, and because their reports include well-explained rationales highlighting the inconsistencies that led to their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning ).  The credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The most probative and credible evidence of record thus demonstrates that the Veteran's bilateral hearing loss disability does not meet the numeric criteria for a compensable disability rating under Diagnostic Code 6100 at any point during the relevant appeal period, even when considering the potential applicability of staged ratings.  Accordingly, an initial compensable disability rating for service-connected bilateral hearing loss may not be awarded on a schedular basis.

In reaching this conclusion, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not indicate that the Veteran's bilateral decreased hearing acuity would be more-appropriately evaluated under a different diagnostic code.  In considering whether the Veteran's hearing loss would be more-appropriately evaluated under the various provisions of 38 C.F.R. § 4.87, Diseases of the Ear, the Board acknowledges that the Veteran has reported suffering from dizziness and vertigo.  As the Veteran's bilateral hearing loss was awarded service connection as caused by excessive noise exposure during military service, the question of whether he has a disability resulting in dizziness/vertigo which is etiologically related to his hearing loss and/or was caused by the same noise exposure during service has been raised, denied, and appealed, and is being remanded by the Board for the provision of a VA examination.  For the Board to award a separate evaluation for an ear disorder manifesting in dizziness/vertigo would be premature at this time, as further development is found needed prior to adjudication of this matter.      

The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Hearing and communicative difficulties are an expected consequence of decreased hearing acuity, and are not so unusual or exceptional for a bilateral hearing loss disability as to render the rating criteria insufficient.  As noted above, the Veteran described symptoms of vertigo/dizziness have not, as of yet, been shown to be manifestations of the Veteran's hearing loss, rather than unrelated symptoms or a separate disability for which secondary service connection may be appropriate.  If an ear disorder resulting in dizziness/vertigo is found related to the Veteran's hearing loss on a secondary basis and/or etiologically related to military service, the symptom of dizziness/vertigo would be considered and compensated for under that separate diagnostic code.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate.  As discussed above, there are higher ratings available under the applicable diagnostic code for diminished hearing acuity of a greater severity, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable initial evaluation for bilateral hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

B.  Tinnitus

The Veteran was previously granted service connection for tinnitus, and asserts that he is entitled to a rating in excess of 10 percent for this disability.  At his December 2012 VA examination, the Veteran described his tinnitus as a constant, bilateral ringing.  At his April 2015 private audiological evaluation, he described experience constant tinnitus sounding like "a roaring", with a high pitch ring that comes and goes.

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

38 C.F.R. § 4.87,  Diagnostic Code 6260 was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assignable for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus. 38 C.F.R. § 4.87 (2016) 

It is now well-settled that Diagnostic Code 6260 limits a veteran to a single 10 percent maximum schedular rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Accordingly, the Veteran's service-connected tinnitus, evaluated throughout the appeal period as 10 percent disabling, has been assigned the maximum schedular rating available under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus (described as a constant roaring sound and ringing that comes and goes) is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  While the Veteran has asserted that his tinnitus has aggravated other conditions, service connection has not yet been awarded for any such disabilities on a secondary basis, and the competent evidence of record has not indicated the presence of symptoms, other than subjectively-experienced ringing/roaring, that represent manifestations of the Veteran's tinnitus disability.


C.  Other Considerations

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  The Veteran has only been awarded service connection for bilateral hearing loss and tinnitus.  While the Veteran has asserted entitlement to service connection for additional disabilities which he claims are caused or aggravated by his service-connected tinnitus and bilateral hearing loss, service connection for such secondary conditions has not been awarded, as of yet.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) in which the Court held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record, and it is asserted that the unemployability is at least in part due to the disability for which the increased rating is being sought.  Overall, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected bilateral hearing loss and tinnitus, either alone or in combination, render him unable to obtain or maintain substantially gainful employment.  The Board recognizes that the December 2012 VA audiological examination indicated that the Veteran's hearing loss disability would have significant effects on occupation, but the examiner then stated that the Veteran "may experience difficulty with conversational speech, especially in adverse listening environments."  The Board finds such explanation speculative and does not find that such has raised the issue of entitlement to a TDIU in connection with the Veteran's claims for higher initial evaluations for service-connected bilateral hearing loss and tinnitus.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is overly speculative).  

IV. Earlier Effective Dates for Awards of Service Connection 
for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he is entitled to an effective date prior to August 15, 2002 for the award of service connection for bilateral hearing loss and tinnitus.

The Veteran filed a VA Form 21-526, Veteran's Application for Compensation and/or Pension, wherein he claimed entitlement to service connection for bilateral hearing loss and tinnitus, which was received by VA on August 15, 2002.  The Veteran indicated that these disabilities began in 1966.  The Veteran asserts that the effective dates for the grants of service connection should date back to his medical discharge from service in 1968.

Generally, the effective date of an award of service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from service; otherwise it will be the latter of the date the claim was received or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The Veteran was discharged from service with the Air Force Reserve in October 1968, more than one year prior to the filing of these claims.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  38 C.F.R. § 3.155(a) (2016); see also Thomas v. Principi, 16 Vet. App. 197 (2002).  The Federal Circuit has held that an informal claim must be in writing.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  Additionally, an informal claim must identify the benefit being sought.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

VA is required to "give a sympathetic reading to a veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

The Veteran's August 15, 2002 application, submitted along with a VA Form 21-22 appointing the American Legion as his representative as well as a few military personnel records from July and October 1968 regarding his medical disqualification and discharge from service, represents the earliest-submitted evidence of record.  The Veteran has not asserted, and the record does not otherwise indicate, that he made any contact with VA prior to the August 15, 2002 filing, let alone communicated an intent to file a claim for service connection for bilateral hearing loss and/or tinnitus.  The notation of a disorder on a separation examination is insufficient, without some statement of intent to file for service-connection, to qualify as an informal claim.  As the record contains no documentation prior to August 15, 2002 regarding a hearing-related disorder and an intent to file for benefits in connection with such, an earlier effective date for the award of service connection for bilateral hearing loss and tinnitus is not warranted.  See Thomas, 16 Vet. App. 197; see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2016).

V.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In a statement submitted on an April 2013 VA Form 9, prior to the promulgation of a decision in the appeal, the Veteran stated that he was canceling his request for compensation for headaches and ear pain caused by an audiologist at a VA hospital.  

The Board therefore finds that the Veteran intentionally withdrew his appeals seeking compensation under 38 U.S.C.A. § 1151 for headaches and ear ache caused by VA hospital care or examination.  The request was in writing, was signed by the Veteran, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204.  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal; accordingly, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeal of these claims, and the appeals must be dismissed.


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for service-connected tinnitus is denied.

An effective date prior to August 15, 2002 for the award of service connection for bilateral hearing loss is denied.

An effective date prior to August 15, 2002 for the award of service connection for tinnitus is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for headaches caused by VA hospital care or examination is dismissed.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for ear ache caused by VA hospital care or examination is dismissed.


REMAND

The Veteran is seeking service connection for vertigo or a disability manifesting in symptoms akin to vertigo.  In his numerous missives, the Veteran has consistently reported that he began experiencing vertigo during his period of basic training which then worsened due to continued exposure to extreme noise levels during the remainder of his reserve service at Barksdale Air Force Base.  The Veteran's military occupational specialty(MOS) is noted on his service personnel records as airframe repairman; significant noise exposure is therefore conceded due to the likelihood of significant noise exposure through the duties of this MOS. See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . .").  Additionally, the Veteran's service treatment records include a June 1968 examination on which it is noted that the Veteran was treated by a local medical doctor for severe migraine headaches and vertigo; the Veteran told the examining physician that he must take medication at all times for these conditions.  On his June 1968 report of medical history, the Veteran endorsed experiencing dizziness or fainting spells.

The Veteran has not yet been provided with a VA examination and medical opinion pertaining to his claim of entitlement to service connection for vertigo.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In providing his medical history to a private audiologist in April 2015, the Veteran reported that he experiences 4-5 episodes of syncope every week.  In-service excess noise exposure has been conceded, and the Veteran has asserted that his vertigo was caused by in-service acoustic trauma or is related to his bilateral hearing loss and tinnitus.  This evidence is found to meet the low threshold triggering VA's duty to assist in providing VA examination and medical opinion; such should be provided on remand.

The Veteran has a number of other claims on appeal, originating from multiple rating decisions and resulting in various appeal streams.  In a March 2015 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right arm numbness and concussions, and found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for a right leg condition.  In October 2015, the Veteran submitted a Notice of Disagreement appealing the denials of these claims.  As the record does not reflect that the AOJ has responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing these issues, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims are REMANDED for the following action:

1.  After conducting any necessary development, readjudicate the issues of entitlement to service connection for right arm numbness and concussion and whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a right leg disability (described as numbness) and issue a Statement of the Case addressing the issues.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

2.  Schedule the Veteran for a VA examination  with a suitably-qualified medical professional to address the nature and etiology of any vertigo or disability manifesting in symptoms akin to vertigo present at any time during the relevant appeal period (2008 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any disorder that at least as likely as not (50 percent or greater probability) existed at any time from March 2008 to the present manifesting in the Veteran's reported symptoms of vertigo, dizziness, and/or episodes of syncope.  

b.  For any disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or was caused by the Veteran's military service, to include his exposure to excessive noise as an Airframe Repairman in the Air Force Reserves.

c.  For any disorder identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was caused or aggravated (permanently worsened beyond the normal progression of the disorder) by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

If it is determined that a disorder manifesting in vertigo, dizziness, and/or episodes of syncope has been aggravated by one or more of his service-connected disabilities, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation, to the extent possible. 

If the Veteran's reported dizziness/vertigo/episodes of syncope are found to represent a symptom or symptoms of a service-connected disability, rather than a separately diagnosable disability, the reviewer should so state. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, conduct any additional development deemed necessary in light of the expanded record, then readjudicate the Veteran's claim for entitlement to service connection for a disability manifesting in vertigo, episodes of syncope, and/or dizziness.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


